    Case 18-50048       Doc 21 Filed 11/05/18 EOD 11/05/18 12:57:10             Pg 1 of 6
                         SO ORDERED: November 5, 2018.




                          ______________________________
                          James M. Carr
                          United States Bankruptcy Judge




                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION


IN RE:                                    )
                                          )
LISA MICHELLE SULLIVAN,                   ) Case No. 16-00073-JMC-13
                                          )
                  Debtor.                 )
__________________________________________)
                                          )
LISA MICHELLE SULLIVAN,                   )
                                          )
                  Plaintiff,              )
                                          )
      v.                                  ) Adversary Proceeding No. 18-50048
                                          )
RONALD P. SULLIVAN and                    )
ALICIA M. ADCOCK,                         )
                                          )
                  Defendants.             )


                            ORDER ON MOTION TO DISMISS

         THIS PROCEEDING comes before the Court on Defendants’ Motion to Dismiss filed by

Ronald P. Sullivan and Alicia M. Adcock (“Defendants”) on May 23, 2018 (Docket No. 10) (the

“Motion”). The Court has reviewed and considered the Motion, the Brief in Support of

Defendants Ronald P. Sullivan and Alicia M. Adcock’s Motion to Dismiss filed by Defendants on
    Case 18-50048        Doc 21     Filed 11/05/18     EOD 11/05/18 12:57:10        Pg 2 of 6



May 23, 2018 (Docket No. 11), Plaintiff/Debtor’s Response & Brief in Opposition to Defendants

12(b)(6) Motion to Dismiss Plaintiff’s Complaint for Damages in Core Adversary Proceeding

filed by Lisa Michelle Sullivan (“Debtor”) on June 20, 2018 (Docket No. 17), Defendants’ Reply

to Plaintiff/Debtor’s Response to Defendants’ 12(b)(6) Motion to Dismiss filed on July 5, 2018

(Docket No. 20), and the Complaint Seeking Damages in Core Adversary Proceeding filed by

Debtor on March 12, 2018 (Docket No. 1) (the “Complaint”). The Court has also reviewed its

docket in Debtor’s underlying chapter 13 bankruptcy case (the “Chapter 13 Case”) and various

motions and orders as described below. The Court, having reviewed and considered all of the

above and being otherwise duly advised, now makes the following order.

Background

       This adversary proceeding arises from an Indiana divorce (the “Divorce Proceeding”) of

Debtor and defendant Ronald P. Sullivan (“Former Husband”). The Divorce Proceeding was

commenced pre-petition but “finalized” post-petition pursuant to an order of this Court described

below. In this adversary proceeding, Debtor asserts that Defendants violated Bankruptcy Code

§ 1327 and the provisions of Debtor’s confirmed chapter 13 plan (the “Plan”) when “on

February 21, 2018 [Defendants] tendered a Qualified Domestic Relations Order (“QDRO”) to

the State Court seeking to recover funds from the Debtor’s 401(k) plan.” (Complaint, ¶ 26.)

       On August 20, 2015, Debtor commenced the Divorce Proceeding by filing a petition for

dissolution in Hamilton Superior Court 1 (the “State Court”). On January 7, 2016 (the “Petition

Date”), while the Divorce Proceeding was pending, Debtor commenced the Chapter 13 Case.

Pursuant to Bankruptcy Code § 362(b)(2)(A)(iv), the commencement of the Chapter 13 Case

stayed the Divorce Proceeding but only “to the extent that such [divorce] proceeding seeks to

determine the division of property that is the property of the [Chapter 13 Case] estate”.
     Case 18-50048           Doc 21      Filed 11/05/18        EOD 11/05/18 12:57:10              Pg 3 of 6



        On January 12, 2016, Debtor filed a Motion for Relief from Stay (Chapter 13 Case Docket

No. 15) (the “First Stay Motion”). In the First Stay Motion, Debtor asked the Court to lift “the

automatic stay provisions of Section 362 of the United States Bankruptcy Code …” to allow “the

Divorce [Proceeding] to proceed to final judgment … .” On January 27, 2016, the Court entered

its order (Chapter 13 Case Docket No. 18) “provisionally” denying the First Stay Motion. That

order noted:

        the automatic stay does not operate as a stay of the commencement or
        continuation of a civil action or proceeding for the dissolution of marriage ...
        except to the extent that such proceeding seeks to determine the division of
        property that is property of the estate. Until such time as the trustee abandons the
        property of the estate or the property of the estate is vested in the Debtor … , the
        trustee has an interest in any division of the property of the estate. Because the
        § 341 Meeting of Creditors has not been conducted yet, the Court believes the
        [First Stay] Motion to be premature … .

The Court expressly authorized Debtor to renew her request for relief from stay after the § 341

Meeting of Creditors. Debtor did so.

        On March 10, 2016, Debtor filed her Renewed Motion for Relief from Stay (Chapter 13

Case Docket No. 33) (the “Second Stay Motion”). The Second Stay Motion recited that the

trustee conducted the § 341 Meeting of Creditors on February 25, 2016. Once again, Debtor

asked that the stay be lifted to allow the State Court to enter a “final judgment” in the Divorce

Proceeding. On March 28, 2016, the Court granted the Second Stay Motion (Chapter 13 Case

Docket No. 37). That order expressly provided that the limited stay of Bankruptcy Code § 362

was lifted to allow the Divorce Proceeding “to proceed to final judgment”. 1

        On or around December 29, 2016, the State Court entered its Findings of Facts,




1
         Curiously, on June 5, 2018, Defendants filed a further motion for relief from stay (Chapter 13 Case Docket
No. 109) (the “Defendants’ Stay Motion”). The Court has not ruled on such motion as Defendants have not
tendered a proposed order for the Court’s consideration.
     Case 18-50048           Doc 21      Filed 11/05/18         EOD 11/05/18 12:57:10             Pg 4 of 6



Conclusions of Law, and Decree of Dissolution of Marriage (the “Divorce Decree”). 2 Among

other things, the Divorce Decree terminated the marriage of Debtor and Former Husband and

ordered a division of the property of the former married couple. As part of the division of the

marital estate, the Divorce Decree ordered that (1) “[Former} Husband shall receive $65,873.99

from [Debtor’s] Valic 403(b) account” (see Divorce Decree, Conclusions of Law, ¶ 7.e at p. 7);

and (2) “[Former] Husband’s counsel shall prepare a Qualified Domestic Relations Order

(“QDRO”) or similar order to transfer the sum of $65,873.99 from [Debtor’s] Valic 403(b)

account to [Former] Husband” (see Divorce Decree, Conclusions of Law, ¶ 12.b at p. 9).

        In the Chapter 13 Case, Debtor listed Former Husband as a creditor in Schedule E/F with

respect to the claims of Former Husband arising from the Divorce Decree. Neither of the

Defendants filed a proof of claim in the chapter 13 case. Debtor’s Plan was confirmed on

August 18, 2016. The Plan makes no specific provision for payment of any amount to either of

the Defendants. On February 21, 2018, Former Husband (or his counsel) tendered to the State

Court a QDRO by which funds were to be transferred from Debtor’s Valic 403(b) 3 account (the

“Retirement Account”). 4 The State Court approved and entered the QDRO, thereby approving

and allowing for the transfer of funds from the Retirement Account.

Standard of Review

        Defendants filed the Motion pursuant to Fed. R. Civ. P. 12(b)(6), made applicable to this

adversary proceeding by Fed. R. Bankr. P. 7012(b). Fed. R. Civ. P. 12(d), made applicable to


2
        An apparent true and accurate copy of the Divorce Decree is attached as Exhibit A to the Motion.
3
          Although the Complaint refers to Debtor’s teacher Retirement Account as established under a “401(k)
plan”, the Retirement Account is actually established and funded pursuant to § 403(b) of the Internal Revenue Code
as a defined contribution plan for an employee of a public school, not pursuant to § 401(k) of the Internal Revenue
Code.
4
        In Defendants’ Stay Motion, Defendants allege that when the QDRO was submitted to the Retirement
Account administrator, Defendants learned that there was no money in the Retirement Account.
    Case 18-50048        Doc 21     Filed 11/05/18       EOD 11/05/18 12:57:10        Pg 5 of 6



this adversary proceeding by Fed. R. Bankr. P. 7012(b), provides that if “matters outside the

pleadings are presented to and not excluded by the court,” then the Motion must be treated as a

summary judgment motion under Fed. R. Civ. P. 56.

       In the Motion, Defendants go beyond the Complaint to rely on an additional exhibit – the

Divorce Decree. Accordingly, the Court has two options: (1) exclude the matters outside the

pleadings and proceed with reviewing the Motion under Rule 12(b)(6); or (2) treat the Motion as

a motion for summary judgment and give all parties “a reasonable opportunity to present all the

material that is pertinent” to the Motion. Rule 12(d).

Discussion

       The general issue raised by the Motion is whether either of the Defendants, Former

Husband and/or his counsel in the Divorce Proceeding, violated Bankruptcy Code § 1327 by

tendering the QDRO to the State Court. Because the stay of Bankruptcy Code § 362 was lifted

to allow the Divorce Proceeding to proceed to final judgment, as a matter of law, actions by

Defendants pursuant to the Divorce Decree to transfer funds from the Retirement Account

cannot constitute a violation of Bankruptcy Code § 1327. The amount of money in the

Retirement Account that the State Court awarded to Former Husband as his separate property

(see Divorce Decree, Conclusions of Law, ¶ 7.e, p. 7) was not property of Debtor’s bankruptcy

estate as of the date on which Defendants took the actions that form the bases of Debtor’s claims.

       By the Second Stay Motion, Debtor asked the Court to lift the stay to allow the State

Court to enter a final judgment in the Divorce Proceeding. In Brown v. Pitzer, 249 B.R. 303, 309

(S.D. Ind. 2000), Judge Barker explained:

       Indiana has long-recognized that marriage dissolution contemplates a final
       separation of the parties and a final division of their property, with “[a]ll questions
       regarding the adjudication of marital property rights [] put to rest by the divorce
       decree.” See Kelsey v. Kelsey, 714 N.E.2d 187, 193 (Ind. Ct. App. 1999).
    Case 18-50048         Doc 21    Filed 11/05/18     EOD 11/05/18 12:57:10        Pg 6 of 6




By granting Debtor’s Second Stay Motion, the Court authorized the State Court to finally effect a

separation of the marital estate and, among other things, to order the transfer to Debtor’s Former

Husband of property that might otherwise be property of the Chapter 13 Case estate. The order

granting the Second Stay Motion caused the Divorce Decree to be just as effective with regard to

the division of the marital estate as the Divorce Decree would have been had it been entered

before the Petition Date. Therefore, actions by either of the Defendants to transfer those funds

from the Retirement Account to Former Husband cannot violate Bankruptcy Code § 1327. See

Brown, 249 B.R. at 309-10.

Conclusion

         Based upon the record before the Court and pursuant to Rule 12(d), the Court will treat

the Motion as a summary judgment motion under Rule 56. The Court grants Debtor 30 days

from the entry of this order to appropriately put before the Court any evidence that Debtor

believes will demonstrate a material issue of fact to defeat Defendants’ motion for summary

judgment. Absent such a filing, the Court is inclined to enter summary judgment in Defendants’

favor.

         IT IS SO ORDERED.

                                               ###
